NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0702-20

BRUNO L. MORAES,

          Petitioner-Respondent,

v.

SUPREME AUTO
TRANSPORT,

     Respondent-Appellant.
_________________________

                   Submitted May 18, 2021 – Decided June 4, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the New Jersey Department of Labor
                   and Workforce Development, Division of Workers'
                   Compensation, Claim Petition No. 2018-21550.

                   Naulty, Scaricamazza & McDevitt, LLC, attorneys for
                   appellant (Jerry Yang, on the briefs).

                   Garces Grabler & LeBrocq, attorneys for respondent
                   (David N. Fiveland, on the brief).

PER CURIAM
      Defendant Supreme Auto Transport (Supreme) appeals a judge of

compensation's decision denying its motion to dismiss the claim petitioner filed

against it, denying its motion to implead BMH Auto Transport LLC (BMH) as

petitioner's actual employer, and finding petitioner was employed by Supreme

at the time of the accident. Because the judge failed to consider Colorado law

in accordance with a choice-of-law provision in the contract between Supreme

and BMH, we reverse and remand.

      Supreme, which is located in Colorado, describes itself as an "interstate

brokerage corporation that facilitates the moving of cars between auto

manufacture[r]s." Supreme enters into contracts with auto manufacturers and

motor-carrier transportation companies to move the auto manufacturer's

vehicles.

      Petitioner registered BMH as a business organization with the State of

New Jersey on May 13, 2015. Petitioner is the sole owner, operator, member,

and employee of BMH, which is located in New Jersey.

      On January 21, 2018, Supreme and BMH entered into an "authorized

carrier lease," in which Supreme leased "certain motor vehicle equipment" from

BMH for one year. Supreme represented it "desire[d] to perform authorized

transportation in certain equipment it does not own." BMH represented it


                                                                          A-0702-20
                                       2
"desire[d] to provide a driver and to operate the equipment as a[n] independent

contractor." The lease contained the following provision:

            3. Independent Contractor Status. The parties to this
            Agreement expressly intend to create an independent
            contractor relations [sic] between [Supreme] and
            [BMH]. [BMH] shall be the sole party responsible for
            determining the manner in which it meets its
            obligations under this Agreement. This includes, but is
            not limited to, . . . workmen's compensation of its
            employees; . . . . In no event do the parties to this
            Agreement intend to create a master-servant, employer-
            employee, or principal-agent relationship.           The
            independent contractor relationship shall be for all
            purposes, including Workmen's Compensation as
            allowed by the applicable state workman's
            compensation laws. Furthermore, [BMH] agrees to
            provide a Workmen's Compensation Insurance Policy
            for itself and its employees and to pay the premiums for
            the policy as prescribed by state law, and maintain the
            policy at all times while engaged in the performance of
            any duties arising from this Agreement. Furthermore,
            [BMH] agrees to provide any necessary information
            and agreements to any state Workmen's Compensation
            Insurance Authority, as reasonably requested by
            [Supreme].       Finally, should [BMH] receive any
            notification of cancellation of any such policy, [BMH]
            agrees to provide [Supreme] with a copy of such
            notification within twenty-four (24) hours after receipt.

The lease also provided Colorado law "shall govern this Contract." Supreme's

representative signed the lease in Colorado. Petitioner signed the lease in New

Jersey as BMH's representative.



                                                                         A-0702-20
                                       3
      On August 7, 2018, petitioner filed a claim with the State of New Jersey

Division of Workers' Compensation, alleging he was injured in a May 25, 2018

motor vehicle accident while employed by Supreme. On the day of the accident,

petitioner drove from Rhode Island to Pennsylvania, where the accident

occurred. In its answer, Supreme denied it had employed petitioner on the day

of the accident.

      Supreme moved to dismiss petitioner's claim against it, asserting

petitioner's actual employer was BMH, not Supreme. Supreme also moved to

implead BMH as petitioner's "correct employer." The parties dispute whether

Supreme employed petitioner or BMH, acting as Supreme's independent

contractor, employed petitioner. In its argument to the judge of compensation,

Supreme contended Colorado law applies pursuant to the contractual choice-of-

law provision and Colorado law presumes an independent-contractor

relationship based on the language of the lease.

      After hearing the testimony of petitioner and Supreme's chief operating

officer, the judge rendered an order and oral opinion, denying Supreme's

motions and finding Supreme was petitioner's employer at the time of the

accident. The judge made no reference to the lease provision requiring Colorado




                                                                         A-0702-20
                                       4
law to govern, did not consider Colorado law, and made his decision based

solely on New Jersey law.

      On appeal, Supreme argues, among other things, the judge erred in

applying New Jersey law instead of Colorado law. In response, petitioner

incorrectly asserts Supreme raises the contractual choice-of-law provision for

the first time on appeal and argues we should not consider it.1

      Our review in workers' compensation cases is limited to "whether the

findings made could have been reached on sufficient credible evidence present

in the record . . . with due regard also to the agency's expertise." Close v.

Kordulak Bros., 44 N.J. 589, 599 (1965); see also Sager v. O.A. Peterson

Constr., Co., 182 N.J. 156, 164 (2004).       We do not defer to a judge of

compensation's legal conclusions. Hager v. M&K Constr., ___ N.J. ___, ___

(2021) (slip op. at 12); see also Hersh v. Cty. of Morris, 217 N.J. 236, 243

(2014).

      "Ordinarily, when parties to a contract have agreed to be governed by the

laws of a particular state, New Jersey courts will uphold the contractual choice

if it does not violate New Jersey's public policy." Instructional Sys., Inc. v.



1
  Supreme clearly raised the contractual choice-of-law provision in its brief to
the judge of compensation.
                                                                          A-0702-20
                                       5
Comput. Curriculum Corp., 130 N.J. 324, 341 (1992). To override the parties'

contractual choice of law, a judge must find:

            (a) the chosen state has no substantial relationship to
            the parties or the transaction and there is no other
            reasonable basis for the parties' choice, or (b)
            application of the law of the chosen state would be
            contrary to a fundamental policy of a state which has a
            materially greater interest than the chosen state in the
            determination of the particular issue and which, under
            § 188, would be the state of the applicable law in the
            absence of an effective choice of law by the parties.

            Kramer v. Ciba-Geigy Corp., 371 N.J. Super. 580, 598
            (App. Div. 2004) (quoting Restatement (Second) of
            Conflicts of Laws § 187 (Am. Law Inst. 1971)).

      The substantial-relationship prong of the Restatement clearly did not

prevent the judge of compensation from applying Colorado law because

Supreme is located in Colorado. See N. Bergen Rex Transp. v. Trailer Leasing

Co., 158 N.J. 561, 569 (1999) (finding substantial-relationship standard met by

company being headquartered in contractually-chosen state). To apply New

Jersey law, the judge would have had to determine: (1) application of Colorado

law would be contrary to a fundamental policy of New Jersey; (2) New Jersey

has a materially greater interest in this matter than Colorado; and (3) under

general choice of law considerations, New Jersey law would apply. See Kramer,

371 N.J. Super. at 598-99; Newcomb v. Daniels, Saltz, Mongeluzzi, & Barrett,


                                                                         A-0702-20
                                       6
Ltd., 847 F. Supp. 1244, 1248 (D.N.J. 1994). Unfortunately, the judge of

compensation erred by making no such determination and applying by rote New

Jersey law despite the contractual provision requiring the application of

Colorado law. Accordingly, we reverse and remand with the instruction that the

judge of compensation make that determination before deciding anything else

about the case.

      We decline Supreme's invitation to make the factual findings or legal

determinations necessary to conclude Colorado law applies under paragraph

(2)(b) of section 187 of the Restatement. Factual disputes, which should be

addressed by the judge of compensation, may exist. For example, although

Supreme repeatedly asserts it was incorporated in Colorado, the "Authorized

Carrier Lease Statement" indicates Supreme is "an Oklahoma corporation." We

also believe in fairness the parties should be given an opportunity to address

fully the factual and legal considerations at issue in paragraph (2)(b) of section

187 of the Restatement.

      Reversed and remanded. We do not retain jurisdiction.




                                                                            A-0702-20
                                        7